Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 1 of 55 PagelD: 2751

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

RAMAPOUGH MOUNTAIN INDIANS,
and RAMAPOUGH LENAPE NATION,

Plaintiffs,

-against-

THE TOWNSHIP OF MAHWAH, RAMAPO
HUNT & POLO CLUB ASSOCIATION,
INC., GERALDINE ENTRUP, in her
official capacity, THOMAS MULVEY,

in his official capacity,

INC. |Case No.: 2:18-cv-09228-CCC-KBC

Civil Action

 

 

 

BRIEF IN SUPPORT OF RAMAPO HUNT & POLO CLUB ASSOCIATION, INC.’S

MOTION FOR SUMMARY JUDGMENT

TO DISMISS PLAINTIFFS’ COMPLAINT OR

IN THE ALTERNATIVE TO DISMISS RAMAPOUGH LENAPE NATION FROM THIS

ACTION

 

JOHN F. GAFFNEY, ESQ.
On the Brief

HUESTON McNULTY, P.C.

Attorneys for Defendant, Ramapo
Hunt & Polo Club Association, Inc.

256 Columbia Turnpike, Suite 207
Florham Park, NJ 07932

Telephone: (973) 377-0200
Facsimile: (973) 377-6328

Email: jgaffney@huestonmcnulty.com

Our File No. 10037

MOTION DATE: DECEMBER 16, 2019
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 2 of 55 PagelD: 2752

TABLE OF CONTENTS
TABLE OF AUTHORITIES ...... 0.0.0... ccc cc eee e eee ceee iii

PRELIMINARY STATEMENT
PROCEDURAL HISTORY

 

 

 

POINT I

PLAINTIFF’S COMPLAINT IS BARRED BY THE ENTIRE
CONTROVERSY DOCTRINE AND/OR RES JUDICATA. ..... - . 20

POINT II

THIS COURT SHOULD DISMISS THE AMEND COMPLAINT
BECAUSE IT FAILS TO PLEAD FACTS AND SUFFICIENT
TO MAKE OUT A 42 U.S.C. §1985 (3) CLAIM. ....... 27

A.THE AMENDED COMPLAINT CONTAINS NO
COLORABLE ALLEGATION THAT MAHWAH’S
ZONING ORDINANCE OR ANY OTHER LAWS
HAVE BEEN APPLIED “UNEQUALLY”. ............ 28

B. THE AMENDED COMPLAINT ALLEGES
NO FACTS CONCERNING A “CONSPIRACY” -—
I.E., AN AGREEMENT TO COMMIT SOME FUTURE
UNLAWFUL ACT-BETWEEN THE ASSOCIATION
AND MAHWAH. . .. . .... ee ee ee ee ee BL

POINT III

PLAINTIFFS’ CLAIMS AGAINST THE ASSOCIATION ARE

BARRED UNDER THE FIRST AMENDMENT’S FREE SPEECH

AND PETITION CLAUSES. ..............4. 2. . 35

A. PLAINTIFFS’ CLAIMS ARE BARRED UNDER THE
FREE SPEECH CLAUSE. ...........4.... . . 37

B. PLAINTIFFS’ CLAIMS ARE BARRED UNDER THE
THE PETITION CLAUSE. ..........2...4... 39
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 3 of 55 PagelD: 2753

POINT IV

RLN IS NOT ENTITLED TO SUE IN FEDERAL COURT
BECAUSE ITS SOVEREIGNTY HAS NOT BEEN RECOGNIZED
BY THE PRESIDENT... » . «= 2 » » © » 6 @ # 6 Re Be Rw & 45

A. SOVEREIGNS UNRECOGNIZED BY THE EXECUTIVE
BRANCH MAY NOT SUE IN FEDERAL COURT. ....... 45

B. THE BUREAU OF INDIAN AFFAIRS DOES NOT
RECOGNIZE RLN AS A SOVEREIGNTY. ......... 46

CONCLUSION. . . . . 2... ee ee ee ee AT
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 4 of 55 PagelD: 2754

TABLE OF AUTHORITIES

Cases Pages

Affordable Housing Dev. Corp. v. City of Fresno, 433 F.3d 1182,

(2th Cir. 2006)... cee ee cece eee eee ececeee 42

Alger Bible Baptist Church v. Tp. of Moffatt, 2014 WL 462354, at

*6 (E.D. Mich. Feb. 5, 2014)... ccc eee cc ccc eee eeceee 30
Anton v. Getty, 78 F.3d 393, 396 n.5 (8th Cir. OS) 6 ics se 8 33,42

Arizona Dream Act Coalition v. Brewer, 818 F.3d 901 (9th Cir.

Brownsville Golden Age Nursing Home, Inc. v. Wells, 839 F.2d 155

 

(3d Cir. 1988), 2... cece cee cece een eeneeccee 43
California Motor Transport Co. v. Trucking Unlimited, 404 U.S.
S08 (1972). Lek ce cece eet e cence eee eee cecncceee 41

Christian Gospel Church, Inc. v. City & County of San

Francisco, 896 F.2d 1221 (9th Cir. 1990), superseded on other

 

GEOUNGS BY. occ ewe oe um yg SUE EWE GE RE dn em norman emamuwvmuwawnen 43

Circle Chevrolet Co. v. Giordano, Halleran & Ciesla, 142 N.J.

280 (1995

Culver v. Insurance Company of N. Am., 115 N.J. 451 (1989).
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 5 of 55 PagelD: 2755

D.R. v. Middle Bucks Area Vocational Tech. Sch., 972 F.2d 1364,

 

 

 

1377 (3d Cir.1992)... cece ccc ccc ccc cece, 32
D’ Antonio v. Borough of Allendale, 2017 WL 701384, at xT, *11

(D.N.J. Feb. 21, 2017). ..... ec ccc ec ce cece eee cecce cece. 28
DiTrolio v. Antiles, 142 N.J. 253 (1995). 2. eee eee, 20,21
Fastern R.R. Conference v. Noerr Motor Freight, Inc., 365 0.5

127, 135 (1961... 0... cece ee cence cece 39,40,41,44
Ex Parte Hitz, 111 U.S. 766 (1884) ..... cece eee eeee cece. 45

Federal Republic of Germany v. Elicofon, 358 F. Supp. at 750 .. 46

Gorman Towers, Inc. v. Bogoslavsky, 626 F.2d 607, 615 (8th Cir.

LD 40
Gregory v. Chehi, 843 F.2d lil, 116 (3d Cir. 1988). ........... 21

Herr v. Peguea [Tp., 274 F.3d 109, 115 (3d Cir. 2001), abrogated
on other grounds by United Artists Theatre Circuit, Ine. v. Tp.
of Warrington, PA, 316 F.3d 392 (3d Cir. 2003................ 39

Inserra Supermarkets, Inc. v. Stop & Shop Supermarket Co., LLC,
240 F.Supp.3d 299, 307 (D.N.J. ZOLT) se ane enemevuebeteseawasa 41

Jian Zhang v. Biadu.com Inc., 10 F.Supp.3d 433, 436-44 (S.D.N.Y.

Kahawaiolaa v. Norton, 386 F.3d 1271, 1273-74 (9th Cir. 2004). 47

Kahermanes v. Marchese, 361 F. Supp. 168, 171 (E.D. Pa. 1973)

Kremer v. Chemical Const. Corp., 456 U.S. 461, 482 (1982). ....25

iv
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 6 of 55 PagelD: 2756

Kush v. Rutledge, 460 U.S. 719, 726 (1983). ... ee. cee eee eee ee 32

Malaker Corp. Stockholders Protective Committee v. First Jersey

National Bank, 163 N.J. Super. 463, 496 (App. Div. 1978), cert.

 

 

 

denied, 79 N.J. 488 (1979), ..... cee ec eee eet ee eee eeee 21
Manistee Town Center v. City of Glendale, 227 F.3d 1090 (9th

Cine 2000) o css se eS emcee ee memewemewew een eR ES Ew EVER EH ERM: 40
Mariana v. Fisher, 338 F.3d 189, 199-200 (3d Cir. 2003........ 40
Martin v. King, 417 F.2d 458 (10th Cir. 1969). ................ 34
Matal v. Tam, 582 U.S. _, 137 S.Ct. 1744 (2017 ............. a8
Melikian v. Corradetti, 791 F. 2d 274, 279 (3d Cir. 1986). ....21
Meyer v. Grant, 486 U.5. 414, 425 (1986). cswswew sd ienamewamcac 37

Migra v. Warren City School District Bd. of Ed., 465 U.S. 75, 81

 

 

 

 

 

(TOG 66 ee CEMA REM ER me eee ewe ume wees Dew EE EWERESEREK EOS 25
Miracle Mile Assocs. v. City of Rochester, 617 F.2d 18 (2d Cir.

LOB OY ) mcs oy sie ew ERE a ES Ree mn awe nnewm ew ew smawawewEBnLe 40
New York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964). ..... 38
Peduto v. City of North Wildwood, 878 F.2d 725, 728 (3d Cir.

LOBOS oa ee Saw RR ba pee ame eee we ES Ew EWE EMBER dene eee 24
Pfizer, Inc. v. Government of India, 434 U.S. 308, 319-20

(LOPS | we ere se 0W gE WHER Ee men Ew EER Em Ew Ewa Ew Ew Ea E;ER 46
Printing Mart-Morristown, Inc. v Rosenthal, 650 F. Sup. 1444,

1487 (DVN. ds LSB 7) se ewemesdadacswaccwsmamewnwrucawameeseeuuaea 22
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 7 of 55 PagelD: 2757

Professional Real Estate Investors, Inc. v. Columbia Pictures

 

Industries, Inc., 508 U.S. 49, 60 (1993) (“PRET”) a as cee e3i6 41,44
RiA.Ve WV. City of St. Paul, 505 U.S. 377 (1992). 2... ccc ewca 39
Redwood v. Dobson, 476 F.3d 462 (7th Cir. 2007) see sewns ei eae 31

 

Rycoline Products, Inc. v. CW Unlimited, 109 F. 3d 883, 886

 

(GOT cece eR E DEW ET Rae wee emma meme emenaeenaumanwae 24
Sand v. Steele, 218 F.Supp.2d 788, 790 (E.D. Va. 2002) ........ 33
Scotto v. Almenas, 143 F.3d 105, 111-13 (2d Cir. 1998); ....... 42
Snyder v. Phelps, 562 0.5. 443, 451 (2021) wicswswicimeus 35,37.39
Suber v. Guinta, 902 F.Supp.2d 591 (E.D. Pa. 2012) ......... 28,31
The Maret, 145 F.2d 431, 440 (3d Cir. 1944). .............000ee 45
U.S. v. Alvarez, 567 U.S. 709, 718-19 (2012) .............ceeee 37
U.S. v. Stevens, 559 U.S. 460, 470 (2010). ..... cele ee eee eee 37

United Broth. of Carpenters and Joiners of America, Local 610,
AFL-CIO v. Scott, 463 U.S. 825, 828-29 (1983)................ 28
United Mine Workers v. Pennington, 381 U.S. 657, 670 (1965).
SEH dE cme sme et mt WG a AE TR gE SEH HSE) ttt eee eee ee ee. 39,40,41,44

Watkins v. Resorts International Hotel & Casino, Inc., 124 N.J.

398 (1991)... cece eee eee een e ee ueeevuenee 25
White v. Lee, 227 F.3d 1214, 1227 (9th Cir. 2000) ............. 40

William Blanchard Co. v. Beach Concrete Co., Inc., 150 N.J.

Super. 277, 293-94 (App. Div.) cert. denied, 75 N.J. 528
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 8 of 55 PagelD: 2758

Zivotofsky ex rel. Zivotofsky v. Kerry, 576 U.S. y VSS Swe.

2076, 2089 (2015)... eee cece cee cece cence cccceeeue 45

RULES, STATUTES, REGULATIONS AND OTHER AUTHORITIES

 

 

 

Rules

Ped. R. Civ. P. 12(b) (6) ... eee ccc ce eee eeee 24,27
Peas BR. CO. B. Bile. «sna es es 09M E RE Re nm emewmnmnwemuwememes 23,24
New Jersey Civil Practice Rule 4:30A ...... cece ce cece ceee 20
Statutes

42 U.S.C.§ 1985(3 ............ 18,27,28,29,31,32,33,35,36,40,42,43
N.J.S.A. L5AI6-1 2c ce ee eee cece ee eeceeae 33
Ned S.A. S0PSSDKDS cee ees age ewe SER s mew ewan mwuunwscsmeumcusawan 9
25 U.S.C. § 479, Lecce eee eee ee ec eee eeenecceceee 46
42 U.S.C. §$§1983 2... ccc eee cee eee ence ee ceececcue 35
28 U.S.C. BLISS ey scseeea es Siwcwemeneeqawemncemewevenouteaaenvs 24
Other Authorities

Religious Land Use and Institutionalized Person Act ........ 15,35
84 Fed. Reg. 1200-1205 (Feb.1, 2019). Le. ee eee ee eee 47
U.S. Const. Amend. I .................. 15,23,35,36,37,39,40,44,47
Dus. CONS. Art. IV 82 ,cssswawse ee ddconameceaamemnuaweucawewan 35

vii
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 9 of 55 PagelD: 2759

PRELIMINARY STATEMENT

Defendant, Ramapo Hunt & Polo Club Association, Inc., is a
non-profit corporation of the State of New Jersey consisting of 29
homeowners in Mahwah, New Jersey. The defendant brings this motion
to dismiss the Amended Complaint because it is barred by the Entire
Controversy Doctrine and/or Res Judicata, because it fails to make
out a claim against the Association, and because the complained-
of conduct is protected under the Free Speech and Petition Clauses
of the First Amendment.

In the alternative, defendant moves to dismiss Ramapough
Lenape Nation as a party for lack of Executive Branch recognition.
In order for a purported sovereignty to be entitled to sue in
Federal Court, it must be recognized by the Executive Branch of
the United States Government which in this case is the Bureau of
Indian Affairs. The Bureau of Indian Affairs does not recognize
Ramapough Lenape Nation as a sovereign entity and, thus, it lacks

the capacity to sue in Federal Court.
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 10 of 55 PagelD: 2760

PROCEDURAL HISTORY

On May 14, 2018, Ramapough Mountain Indians, Inc. (“RMI”) and
Ramapough Lenape Nation (“RLN”) filed a Complaint under Civil
Action No. 2:18-cv-9228 against Township of Mahwah (“Mahwah”),
Ramapo Hunt & Polo Club Association, Inc. (“Association”),
Geraldine Entrup, Thomas Mulvey, John and Janes Does 1-14, and

John Doe Entities 1-2. (ECF 1).

Plaintiffs’ Claims for Relief were:

COUNT ONE - Free Exercise of Religion against Mahwah & Association
COUNT TWO - Freedom of Association against Mahwah & Association
COUNT THREE - Substantive Due Process against Mahwah

COUNT FOUR - Procedural Due Process against Mahwah

COUNT FIVE - Substantial Burdens under the Religious Land Use
and Institutionalized Persons Act (RLUIPA) against Mahwah &
Association

COUNT SIX - Equal Terms under RLUIPA against Mahwah &
Association

COUNT SEVEN - Nondiscrimination under RLUIPA against Mahwah &
Association

COUNT EIGHT - Exclusion and Limits under RLUIPA against Mahwah &
Association

COUNT NINE — Forced Evictions under United Nations and the
Organization of American States against Mahwah & Association
COUNT TEN - Nuisance against Association

COUNT ELEVEN - Declaratory Judgment against Mahwah & Association
(ECF 1)

On June 7, 2018, plaintiffs filed a Notice of Motion for a
Temporary Restraining Order and Request for Preliminary
Injunction. (ECF 12). On June 11, 2018, District Judge Claire

Cecchi denied plaintiffs’ request for a Temporary Restraining
p q

Order. (ECF 15).
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 11 of 55 PagelD: 2761

On July 18, 2018, the Association filed a Motion to Dismiss
plaintiffs’ Complaint or in the alternative to dismiss plaintiff,
Ramapough Lenape Nation, for lack of Executive Branch recognition.
(ECF 28). On July 18, 2018, Mahwah, Geraldine Entrup and Thomas
Mulvey filed a Motion to Dismiss plaintiffs’ Complaint for lack of
jurisdiction and failure to state a clain. (ECF 29).

On September 21, 2018, plaintiffs filed a Notice of Motion
for Leave to file a First Amended Complaint. (ECF 42). On
September 25, 2018, District Judge Claire Cecchi administratively
terminated the defendants’ motions to dismiss (ECF 28 and 29)
pending resolution of plaintiffs’ motion to amend/correct the
Complaint. (ECF 45). On October 16, 2018, District Judge Claire
Cecchi issued a Text Order staying discovery and motion practice
to allow the parties additional time to engage in mediation. (ECF
62).

On December 6, 2018, Magistrate Judge James B. Clark III
administratively terminated plaintiffs’ motion to amend their
Complaint (ECF 42) in light of the Court’s Order staying discovery
and motion practice to allow the parties to engage in meaningful
mediation. (ECF 64). On December 11, 2018, District Judge Claire
Cecchi ordered that plaintiffs’ motion to amend the Complaint be
reinstated. (ECF 66). On January 4, 2019, Magistrate Judge James
B. Clark III ordered discovery be stayed pending further order of

the Court and scheduled a conference call. (ECF 67).
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 12 of 55 PagelD: 2762

On January 23, 2019, the Association filed a Brief in
opposition to plaintiffs’ motion for leave to amend the Complaint.
(ECF 72). On February 13, 2019, plaintiffs filed a Reply
Memorandum of Law in further support of plaintiffs’ motion for
leave to file a First Amended Complaint. (ECF 75). On March 8,
2019, plaintiffs filed a motion to lift the discovery stay. (ECF
79), On April 1, 2019, the Association filed opposition to
plaintiffs’ motion to lift the discovery stay. (ECF 85).

On July 3, 2019, plaintiffs dismissed all claims against
Mahwah, Geraldine Entrup and Thomas Mulvey. (ECF 100). On August
9, 2019, plaintiffs filed a renewed motion for leave to file a
First Amended Complaint. (ECF 104-1). On September 13, 2019,
District Judge James B. Clark III granted plaintiffs’ renewed
motion for leave to file a First Amended Complaint. (ECF 106).
On September 17, 2019, plaintiffs filed their Amended Complaint.
(ECF 107).

Plaintiffs’ Amended Complaint names the Association as the
only defendant in the caption but includes the following Parties
in the body of the pleading: Township of Mahwah, Ramapo Hunt &
Polo Club Association, Inc., Geraldine Entrup and Thomas Mulvey.
Plaintiffs’ Claims for Relief in the Amended Complaint are:

COUNT ONE - Free Exercise of Religion against Mahwah, Entrup and
Mulvey

COUNT TWO - Freedom of Association against Mahwah, Entrup and
Mulvey
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 13 of 55 PagelD: 2763

COUNT THREE — Substantive Due Process against Mahwah, Entrup and
Mulvey

 

COUNT FOUR - Conspiracy to Violate Civil Rights against Mahwah,
Entrup, Mulvey and Association

 

COUNT FIVE - Substantial Burdens under RLUIPA against Mahwah

 

COUNT SIX - Equal Terms under RLUIPA against Mahwah

COUNT SEVEN - Exclusion and Limits under RLUIPA against Mahwah.
(ECF 107)

On September 18, 2019 following an in-person settlement
conference, Magistrate Judge James B. Clark III issued a Letter

Order setting forth the following:

1) Defendants’ counsel shall review the terms of
plaintiffs’ settlement with his clients as soon as
possible.

2) Within fourteen (14) days the parties shall meet and

confer to discuss the possibility of settlement and to
gauge the likelihood thereof.

3) The Court will conduct a telephone status conference
with the parties on October 16, 2019 at 9:30 a.m.
Counsel for plaintiffs shall initiate the call.

4) Defendants’ time to respond to plaintiffs recently filed
Amended Complaint (ECF 107) is Stayed pending further
Order of the Court. (ECF 108).

On October 16, 2019 following a telephone status conference,
Magistrate Judge James B. Clark III issued a Letter Order setting

forth the following:

1) All remaining defendants shall respond to the Amended
Complaint (ECF 107) no later than November 1S, 2019,
2) The parties shall serve initial written discovery

(interrogatories and document responses) on or before
November 30, 2019 to be responded to by December 30,
20:19,

3) The Court will conduct a telephone status conference
with the parties on January 6, 2020 at 11:30 a.m.
Counsel for defendant shall initiate the call. Prior to
the call, the parties shall exchange up-to-date
settlement positions. (ECF 111)
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 14 of 55 PagelD: 2764

MUNICIPAL & STATE COURT PROCEDURAL HISTORY

Mahwah issued a number of summons to RMI for violating various
zoning ordinances and a trial was held in the Mahwah Municipal
Court before the Honorable Roy McGeady who issued a decision on
November 17, 2017 finding RMI guilty of 103 violations. (Exhibit
A). On January 10, 2019, on appeal to the Superior Court of New
Jersey Law Division Bergen County under Docket No. BMA 001-18-02,
the Honorable Keith Bachmann upheld 102 of the 103 Municipal Court
convictions. (Exhibit B).

On May 9, 2017, Mahwah filed a Complaint against RMI in the
Superior Court of New Jersey Law Division Bergen County under
Docket No. BER-L-3189-17. (Exhibit C). On June 15, 2017, RMI filed
an Answer to Mahwah’s Complaint under Docket No. BER-L-3189-17.
(Exhibit D).

On September 22, 2017, the Association filed a Complaint
against RMI and Mahwah in the Superior Court of New Jersey Law
Division Bergen County under Docket No. BER-L-6409-17. (Exhibit
BE). On October 23, 2017, RMI filed a Letter Brief in response to
the Association’s request for preliminary restraints under Docket
No. BER-L-6409-17. (Exhibit F). On November 28, 2017, RMI filed
an Answer to the Complaint of the Association under Docket No.
BER-L-6409-17. (Exhibit G). On or about December 12, 2017, Mahwah
filed an Answer to the Complaint filed by the Association under

Docket No. BER-L-6409-17. (Exhibit H).
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 15 of 55 PagelD: 2765

On October 27, 2017, RMI filed a Complaint for Declaratory
Judgment and in Lieu of Prerogative Writs against Michael Kelly
and Mahwah in the Superior Court of New Jersey, Law Division,
Bergen County that was assigned Docket No. BER-L-7345-17. (Exhibit
I).

On January 30, 2018, the Association filed a Motion under

Docket No. BER-L-6409-17 to Consolidate Township of Mahwah v.

 

Ramapough Mountain Indians, Inc. bearing Docket No. BER-L-3189-17
and Ramapo Hunt & Polo Club Association, Inc. v. Ramapough Mountain
Indians, Inc. and Township of Mahwah bearing Docket No. BER-L-
6409-17. (Exhibit J). On March 1, 2018, the Motion to Consolidate
was withdrawn because it was believed the matter was settled
subject to the approval of the Association, the Tribal council of
RMI, and the Mayor and Council of Mahwah. (Exhibit K). The
settlement was not approved by all parties.

On November 15, 2018, Mahwah filed a Motion under Docket No.

BER-L-3189-17 to Consolidate Township of Mahwah v. Ramapough

 

Mountain Indians, Inc. and Ramapo Hunt & Polo Club Association,

 

Inc. v. Ramapough Mountain Indians and Township of Mahwah bearing
Docket No. BER-L-6409-17. (Exhibit L). On December 7, 2018, the
Honorable Robert L. Polifroni consolidated the matters noting that
RMI filed no opposition. (Exhibit M).

On January 18, 2019, RMI as defendants in Docket Nos. BER-L-

3189-17 and BER-L-6409-17, filed a Notice of Motion in Limine in
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 16 of 55 PagelD: 2766

anticipation of a January 30, 2019 trial. This motion sought to
permit RMI to offer the First Amendment and the Federal Religious
Land Use and Institutionalized Person Act (“RLUIPA”) as defenses
in the upcoming trial. (Exhibit N). On April 28, 2019, RMI filed
a Trial Memorandum of Law. (Exhibit 0).

In or about early May of 2019, RMI entered into a Settlement

Agreement with Mahwah resolving Township of Mahwah v. Ramapough

 

Mountain Indians, Inc., Docket No. BER-L-3189-17; an appeal of the
Municipal Court decision of Judge Keith Bachmann pending in the
Superior Court of New Jersey Appellate Division titled State v
RMI, Inc., A-002403-18/BMA-001-18-02; this Federal Court action;

and outstanding Summonses issued by Mahwah, State of New Jersey v.

 

Ramapough Mountain Indians, Inc., Summons No. 0233-SC-008525 et.
seq. against the defendant’ RMI which had not been adjudicated by
the Mahwah Municipal Court. (Exhibit P).

On May 3, 2019, following a bench trial in the Superior Court
of New Jersey Law Division Bergen County, Judge Robert Wilson held
that the Association failed to prove a prima facia case for
injunctive relief and dismissed its Complaint against RMI.

(Exhibit Q).
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 17 of 55 PagelD: 2767

STATEMENT OF UNDISPUTED MATERIAL FACTS

Mahwah issued a number of summons to RMI for violating various
zoning ordinances and a trial was held in the Mahwah Municipal
Court before the Honorable Roy McGeady who issued a decision on
November 17, 2017 finding RMI guilty of 103 violations. (Exhibit
A). On January 10, 2019, on appeal to the Superior Court of New
Jersey Law Division Bergen County under Docket No. BMA 001-18-02,
the Honorable Keith Bachmann upheld 102 of the 103 Municipal Court

convictions. (Exhibit B).

On May 9, 2017, Mahwah filed a Complaint against RMI in the
Superior Court of New Jersey Law Division Bergen County under
Docket No. BER-L-3189-17. Mahwah stated in its Complaint that it
was a municipal corporation of the State of New Jersey that filed
this action to enjoin violation of the Township’s Zoning Ordinance
pursuant to N.J.S.A. 40:55D-18. Mahwah identified RMI as the
record owner of property located in Mahwah known as 95 Halifax
Road. Mahwah stated that commencing in or about 2016, they began
to receive numerous complaints from surrounding residents
regarding certain activity taking place on the property contrary
to the Township Zoning Ordinance. These complaints included, but
were not limited to, the use of the property as a campground with
some individuals using the site as a permanent basis as living
quarters, soil movement and illegal construction in the flood

plain, all of which were performed without the necessary zoning
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 18 of 55 PagelD: 2768

approval from the Township. Mahwah stated that it had issued
summonses and violation notices to RMI for a continuing violation
of the Township’s Zoning Ordinances. Mahwah sought a permanent
injunction directing that RMI and its employees, agents, assigns
and successors cease and desist all use of the property in
violation of the current Zoning Ordinance, removal of any and all
structures in violation of the Zoning Ordinance, attorneys’ fees
and costs and for such other relief that the court deems to be
just and equitable. (Exhibit C)

On June 15, 2017, RMI filed an Answer to Mahwah’s Complaint
under Docket No. BER-L-3189-17 admitting that it owned the property
at 95 Halifax Road and denying that it had violated any Zoning
Ordinance. RMI’s defenses were listed as follows:

First Affirmative Defense

 

The Township’s Complaint is barred by the Entire
Controversy Doctrine. There is current a matter pending
in Mahwah Township Municipal Court, scheduled for a
hearing on (date), consisting of the same parties and
same issues.

Second Affirmative Defense

 

Plaintiffs’ Complaint is barred by the Equitable
Doctrines of Estoppel, Waiver and Unclean Hands. The
Tribe has been openly using the land and the region for
religious and ceremonial purposes for more than 25
years. The Township has long been well aware of the
religious use of this property; in fact, over 10 years
ago, Bergen County erected signs on public roads leading
to the entrance of the Tribe’s property that identify
Sweet Water as “Ceremonial” land. The Tribe relied on
the explicit approval of Bergen County and the tacit
approval of the Township in continuing its religious use

10
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 19 of 55 PagelD: 2769

of Sweet Water. Therefore, the Township is estopped
from asserting its claims.

Third Affirmative Defense

 

Plaintiffs’ Complaint is barred by the Doctrine of
Laches. The Tribe has been using the land and the region
for religious and ceremonial purposes for at least 25
years. Over 10 years ago, Bergen County erected signs
on public roads leading to the entrance of the Tribe’s
property that identified Sweet Water as “Ceremonial”

land. The Township was well aware of the Tribe's
religious use of Sweet Water Starting, at the latest,
with the erection of these signs. Therefore, the

Township’s delay in bringing action only now is
unexplained, unexcused and unreasonable.

Fourth Affirmative Defense

 

The Township’s Complaint is barred, in whole or in
part, because the claims asserted therein are made in
bad faith solely for the purpose of harassment and
religious discrimination in contravention of the
Religious Land Ese and Institutionalized Persons Act.

Fifth Affirmative Defense

 

The Township’s Complaint is barred because the
actions of the Tribe are consistent with the Municipal

Land Use Law, the Township Zoning Ordinance, the Flood

Hazard Area Control Act, and all other applicable laws.

(Exhibit D)

On September 22, 2017, the Association filed a Complaint
against RMI and Mahwah in the Superior Court of New Jersey Law
Division Bergen County under Docket No. BER-L-6409-17. The
Association stated in its Complaint that it is a non-profit
homeowners association organized to administer the common areas of

a residential complex consisting of various parcels, including 29

residential lots adjacent to the RMI property at 95 Halifax Road.

11
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 20 of 55 PagelD: 2770

The Association stated that their action involved enforcement of
Mahwah’s Zoning Ordinances, building and construction codes,
including the Uniform Construction Code and/or electric subcodes,
and any other ordinances which were or are violated by the actions,
uses, activities and structures of the RMI on the property at 95
Halifax Road. The Association explained that its sole access is
over a one lane bridge traversing Halifax Road. The Association
noted that for many years they cooperated with RMI as good
neighbors during which time the RMI initially converted the
property to a U.S. Fish & Wildlife Restoration Project and had
minimal use and activities on the property, which Mahwah attempted
to regulate by enforcement over the years. However, the harms and
adverse effects on the community had escalated recently,
especially in the last 18 months, to the point that the health,
safety and welfare of the Association’s members and property were
being adversely affected and/or damaged. (Exhibit E).

The Association argued that religious use, a house of worship
and prayer use was not permitted on the property that was located
in a C-200 Conservation Zone and violated Mahwah’s Zoning
Ordinances. They further argued that structures for religious
use, houses of worship and/or prayer, campground use and
structures, public assembly, mobile home use, outdoor movies, sale
of food/restaurant, use and structures in a flood plain, erection

and alteration of structures were all done without permit; there

12
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 21 of 55 PagelD: 2771

was failure to provide off street parking, failure to obtain site
plan approval for buildings, structures or other uses, use of a
prohibitive solar windmill, violation of electrical subcodes and
building codes, failure to obtain soil movement permits,

disturbance of the Riparian Zone and nuisance. (Exhibit E).

On October 23, 2017, RMI filed a Letter Brief under Docket
No. BER-L-6409-17 in opposition to the Association’s request for
preliminary restraints. RMI included in its Statement of Facts the

following:

Since November 2016, the Ramapo Hunt & Polo Club Association,
Inc. (the “Polo Club”), an enclave of wealthy landowners
neighboring Sweet Water, has schemed to force the Tribe to
forgo its religious practices and leave its ancestral
homeland. In December 2016, at the Polo Club’s urging, the
Township of Mahwah issued a Municipal Complaint to the Tribe.
June 15th Order P.2. The Municipal Complaint asserted that
the Zoning Ordinance prohibited the Tribe from conducting
prayer and community cultural assembly at Sweet Water, and
that the teepees and tents at Sweetwater violated the Zoning
Ordinance. Id. Since December 2016, the Township has issued
dozens of Municipal Complaints to the Tribe with the same
claims. Those claims are currently being litigated in a trial
in this very courthouse, before Judge Roy F. McGeady.
(emphasis added). (Exhibit F, page 2).

Among its legal arguments, RMI stated:

The Polo Club seeks a sweeping injunction barring the Tribe
from “engaging in religious . . .activity” at Sweet Water.
Proposed Order to Show Cause p.2. Such an injunction would be
blatant violation of the Tribe’s Constitutional right to
“free exercise of religion” and “the inestimable privilege of
worshipping Almighty God in a manner agreeable to the dictates
of his own conscience.” (Exhibit F, page 8).

13
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 22 of 55 PagelD: 2772

On November 28, 2017, RMI filed an Answer to the Association's
Complaint under Docket No. BER-L-6409-17 that included the

following defenses:

First Affirmative Defense

Ramapough is a state recognized sovereign nation and does not
concede the authority of Mahwah’s ordinance to regulate
Ramapough prayer and community cultural assembly activities
on its land.

second Affirmative Defense

 

Plaintiff’s Complaint is barred by res judicata and
collateral estoppel. On November 17, 2017, the Honorable Roy
McGeady issued a decision in the State of New Jersey v.
Ramapough Mountain Indians, Inc., Bergen County Municipal
Court Vicinage 2, Docket No. 0233-SC-8491 etc., that resolved
a number of the issues and claims set forth by plaintiff.

 

Third Affirmative Defense

Plaintiffs’ Complaint is barred by the equitable doctrines of
estoppel, waiver and unclean hands. Ramapough has been openly
using Sweet Water for prayer and community cultural assembly
for decades. Plaintiff has long been well aware of the
religious use of Sweet Water; in fact, over ten years ago,
Bergen County erected signs on public roads leading to the
entrance of the Tribe’s property that identified Sweet Water
as “ceremonial” land. Ramapough relied on the explicit
approval of Bergen County and the tacit acknowledgement of
Plaintiff in continuing its religious use of Sweet Water.
Therefore, Plaintiff is estopped from asserting its claims.

Fourth Affirmative Defense

 

Plaintiff’s Complaint is barred by the doctrine of laches.
Ramapough has been using Sweet Water for prayer and community
cultural assembly for decades. Over ten years ago, Bergen
County erected signs on public roads leading to the entrance
of the Tribe’s property that identified Sweet Water as
“ceremonial” land. Plaintiff was well aware of Ramapough’s
religious use of Sweet Water starting, at the latest, with
the erection of these signs. Therefore, Plaintiff's delay in

14
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 23 of 55 PagelD: 2773

bringing action now is unexplained, unexcised and
unreasonable.

Fifth Affirmative Defense

 

Plaintiff’s Complaint is barred because the actions of the
Tribe are consistent with the Municipal Land Use Law, the
Township Zoning Ordinance, the Flood Hazard Area Control Act,
and all other applicable laws. (Exhibit G).

On or about December 12, 2017, Mahwah filed an Answer to the
Association’s Complaint under Docket No. BER-L-6409-17. (Exhibit
H).

On November 15, 2018, Mahwah as the plaintiff in Docket No.

BER-L-3189-17 filed a Motion to Consolidate Township of Mahwah v.

 

Ramapough Mountain Indians, Inc. and Ramapo Hunt & Polo Club
Association, Inc. v. Ramapough Mountain Indians and Township of
Mahwah, Docket No. BER-L-6409-17. (Exhibit L). On December 7,
2018, the Honorable Robert L. Polifroni consolidated the matters
noting that RMI filed no opposition. (Exhibit M).

On January 18, 2019, RMI as defendants in Docket Nos. BER-L-
3189-17 and BER-L-6409-17 filed a Notice of Motion in Limine in
anticipation of a January 30, 2019 trial. This motion sought to
permit RMI to offer the First Amendment and the Federal Religious
Land Use and Institutionalized Person Act (“RLUIPA”) as defenses
in the upcoming trial. As is relevant to this motion, counsel for

RMI argued in its Memorandum of Law as follows:

15
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 24 of 55 PagelD: 2774

Also, as is strongly evidenced by Mahwah’s improper
rescission of a 2012 permit to convert the prayer circle into
a long house, without notice or opportunity to be heard, Polo
Club members and counsel’s intemperate rhetoric and Mahwah’s
inappropriate deference to this one small segment of wealthy
citizens, an attempt to pursue administrative remedies by
seeking a variance would certainly have resulted in a denial.
(emphasis added) (Exhibit N, page 4)

Counsel for the RMI also stated:

7. Defendants should be permitted to offer evidence of
plaintiffs’ unclean hands.

Defendant will offer significant evidence at trial of the
astonishing racism of members of plaintiff Polo Club and their
overt eagerness to use legal process to drive defendant from
its land at 95 Halifax and no longer to endure them as
neighbors. Defendant will also offer evidence that plaintiff
Mahwah has abrogated its duty to represent all citizens of
the town, and either from its own bigotry or from fear of the
power and influence of wealthy Polo Club members, lent its
own authority to Polo Club’s insensate crusade to destroy
defendant. (emphasis added) (Exhibit N, pages 13-14)

On April 28, 2019, RMI filed a Trial Memorandum of Law in
anticipation of the state court trial of the consolidated matters

where they stated the following as Facts:

In recent years (emphasis added), as tensions between the
Polo Club and the Ramapough escalated, Polo Club homeowners
have put Mahwah under tremendous pressure to issue zoning
code violations to the Ramapo, and Mahwah has compliantly
begun issuing, by weekly mail, summonses to the Ramapough
many of which are, remarkably, written to penalize
specifically First Amendment uses, using language such as
“Failure to Obtain Zoning Permit for Use Religious” and
“Failure to Obtain Zoning Permit for Use ‘public assembly’”.
Other summonses penalized the Prayer Circle and Stone Altar
as structures. Use summonses are written daily, five days
per week, regardless of whether any use of 95 Halifax took
place on that day, and without any witness from Mahwah
visiting the property on most days for which summonses are
written. No date has yet been set for an upcoming Municipal

16
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 25 of 55 PagelD: 2775

Court trial on more than three million dollars’ worth of
fines.

Mahwah and the Polo Club are in effect working together
(emphasis added) as co-plaintiffs to shut down almost any use
by the Ramapough of their property at 95 Halifax. Both Mahwah
officials and Polo Club members have publicly stated in the
past that no more than three, or five Ramapough, should be
able to assemble on their own property without Mahwah
permission. (Exhibit 0, pages 5-6).

In or about early May of 2019, RMI entered into a Settlement

Agreement with Mahwah resolving Township of Mahwah v. Ramapough

 

Mountain Indians, Inc., Docket No. BER-L-3189-17; an appeal of the

 

Municipal Court decision of Judge Keith Bachmann pending in the
Superior Court of New Jersey Appellate Division titled State v
RMI, Inc., A-002403-18/BMA-001-18-02; this Federal Court action;

and outstanding Summonses issued by Mahwah, State of New Jersey v.

 

Ramapough Mountain Indians, Inc., Summons No. 0233-SC-008525 et.
seq. against the defendant RMI which had not been adjudicated by
the Mahwah Municipal Court. (Exhibit P).

On May 3, 2019, following a bench trial in the Superior Court
of New Jersey Law Division Bergen County, Judge Robert Wilson found
that the Association failed to prove a prima facia case for
injunctive relief and dismissed its Complaint against the RMI.
(Exhibit Q).

Plaintiffs alleges in their Federal Court Amended Complaint
that plaintiff, Ramapough Lenape Nation, is a state-recognized

sovereign entity whose members are descendants of the original

17
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 26 of 55 PagelD: 2776

Munsee people of Lenapehoking, a territory that includes parts of
present day New York and New Jersey. (ECF 107, page 2 of 38).
The Bureau of Indian Affairs has determined that the Plaintiffs
are not a recognized Indian tribe for federal purposes. See
generally Dept. of Interior, Bureau of Indian Affairs, “Indian
Tribal Entities Within the Contiguous 48 States Recognized and
Eligible to Receive Services From the United States Bureau of
Indian Affairs.” Fed. Reg. Vol.84, No.22, February 1, 2019.
(Exhibit R).

In plaintiffs’ Amended Complaint, after dismissing all claims
against Mahwah, Geraldine Entrup and Thomas Mulvey, the
Association is the remaining defendant and the only claim against
the Association is contained in Count Four which alleges Mahwah
and the Association conspired to violate the plaintiff’s civil
rights in violation of 42 U.S.c. $1985(3). The facts in support
of this cause of action are contained in Paragraphs 70 through 82
and designated as: “III. Mahwah and the Polo Club have conspired
to burden Plaintiff’s exercise of religion based on discriminatory
animus.” (ECF 107 @ 970-82.) The factual allegations may be
summarized as follows:

e Mahwah issued summonses for zoning violations. 70.

e HOA residents have publicly expressed their desire that

Plaintiffs leave the Property. Id.

18
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 27 of 55 PagelD: 2777

e Mahwah elected officials and the HOA have met and discussed

Plaintiffs’ continuing violations of law. 71.

e The HOA’s PR firm submitted a letter to the editor about

Plaintiffs’ violations. 72.

« The HOA have reported crimes and filed criminal complaints

against RMI and its members. 973; 77.

e Members of the HOA have shouted racist language at Plaintiffs.

G74.

® Bags of dog feces have been found on the Property’s driveway.

q75.

e Security cameras have been pointed towards the Property. (76.

e HOA members have publicly demanded that Mahwah fine
Plaintiffs. Id.

e A Mahwah attorney and Mahwah elected official asked if they
could employ self-help. {977-80.

e An unidentified HOA resident made vague statements about the
Property. {81.

e The HOA has filed lawsuits against RMI and has participated

in its capacity as a victim in other actions brought against

Plaintiffs. 982.

19
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 28 of 55 PagelD: 2778

LEGAL ARGUMENT
POINT I
PLAINTIFFS’ COMPLAINT IS BARRED BY THE ENTIRE CONTROVERSY
DOCTRINE AND/OR RES JUDICATA
New Jersey’s Entire Controversy Doctrine bars this Federal
Action because the claims asserted by the plaintiffs could and
should have been brought in the State Court actions among the
parties. New Jersey Civil Practice Rule 4:30A provides, in part:
“Non-joinder of claims or parties required to be joined by the
Entire Controversy Doctrine shall result in the preclusion of the
omitted claims to the extent required by the Entire Controversy
Doctrine ...” The Entire Controversy Doctrine embodies the notion
that: “The adjudication of the legal controversy should occur in
one litigation and only one court; accordingly, all parties
involved in the litigation should at the very least present in
that proceeding all of their claims and defenses that are related

to the underlying controversy.” DiTrolio v. Antiles, 142 N.J. 253

 

(1995). The Doctrine thus requires a party to bring in one action
“all affirmative claims that it might have against another party,
including counterclaims and cross claims” and to join in that
action “all parties with a material interest in the controversy,”
or be forever barred from bringing a subsequent action involving

the same underlying facts. Circle Chevrolet Co. v. Giordano,

 

Halleran & Ciesla, 142 N.J. 280 (1995).

 

20
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 29 of 55 PagelD: 2779

As the DiTrolio court explained:

The doctrine reflects a basic concept of judicial
administration that is of constitutional dimension. The
purposes of the Doctrine are threefold: (1) the need
for complete and final disposition through the avoidance
of piecemeal decisions; (2) fairness to parties to the
action and those with material interest in the action;
and (3) efficiency and the avoidance of waste and the
reduction of delay. Id. at 167.

The doctrine of res judicate and collateral estoppel, now
respectively termed claim preclusion and issue preclusion, “share
the common goals of judicial economy, predictability and freedom
from harassment.” Gregory v. Chehi, 843 F.2d 111, 116 (3d Cir.
1988).

New Jersey’s Entire Controversy Doctrine reflects the State’s
“broad policy against claim-splitting” - reaching “more broadly”

than the “same cause of action” requirement of traditional Res

Judicata Doctrine. Melikian v. Corradetti, 791 F. 2d 274, 279 (3d

 

Cir. 1986). As the court explained in Malaker Corp. Stockholders

 

Protective Committee v. First Jersey National Bank, 163 N.J. Super.
463, 496 (App. Div. 1978), cert. denied, 79 N.J. 488 (1979), under
this doctrine, “the Entire Controversy, rather than its
constituent causes of action, is the unit of litigation and joinder
of all such causes of action is compulsory upon penalty of
forfeiture.” Furthermore, the rule “applies both to subsequent

actions asserting different legal theories and those reflecting

2
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 30 of 55 PagelD: 2780

alternative relief”. Printing Mart-Morristown, Inc. v Rosenthal,

650 F. Sup. 1444, 1447 (D.N.J. 1987).

In applying this doctrine, the New Jersey courts make an

evaluation of:

Each potential component of a particular
controversy to determine the likely consequences of the
omission of that component from the action and its
reservation for litigation another day. If those
consequences are likely to mean that the litigants in
the action as framed will, after final judgment therein
is entered, be likely to engage in additional litigation
in order to conclusively dispose of their respective
bundles of rights and liabilities which derive from a
single transaction or related series of transactions,
than the omitted component must be regarded as
constituting an element of the minimum mandatory unit of
litigation. That result must obtain whether or not that
component constitutes either an independent cause of
action by technical definition or an independent claim
which, in the abstract, is separately adjudicable.
William Blanchard Co. v. Beach Concrete Co., Inc., 150
N.J. Super. 277, 293-94 (App. Div.) cert. denied, 75
N.J. 528 (1977). The point of the doctrine is that “a
component of the controversy may not be unfairly
withheld, and a withholding is by definition unfair if
its effect is to render the pending litigation merely
one inning of the whole ballgame. 150 N.J. Super. 294.

In the state court actions, RMI accused Mahwah and the
Association of joining forces beginning in 2012 to deny plaintiffs
their religious rights. RMI stated:

“as is strongly evidenced by Mahwah’s improper rescission of

a 2012 permit to convert the prayer circle into a long house,

without notice or opportunity to be heard, Polo Club members

and counsel’s intemperate rhetoric and Mahwah’s inappropriate
deference to this one small segment of wealthy citizens. .™“

22
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 31 of 55 PagelD: 2781

“Mahwah has abrogated its duty to represent all citizens of
the town, and either from its own bigotry or from fear of the
power and influence of wealthy Polo Club members, lent its
own authority to Polo Club’s insensate crusade to destroy
defendant.”

Since November 2016, the Ramapo Hunt & Polo Club Association,
Inc. (the “Polo Club”), an enclave of wealthy landowners
neighboring Sweet Water, has schemed to force the Tribe to
forgo its religious practices and leave its ancestral
homeland. In December, 2016, at the Polo Club’s urging, the
Township of Mahwah issued a Municipal Complaint to the Tribe.
June 15th Order P.2. The Municipal Complaint asserted that
the Zoning Ordinance prohibited the Tribe from conducting
prayer and community cultural assembly at Sweet Water, and
that the teepees and tents at Sweetwater violated the zoning
Ordinance. Id. Since December, 2016, the Township has issued
dozens of Municipal Complaints to the Tribe with the same
claims. Those claims are currently being litigated in a trial
in this very courthouse, before Judge Roy F. McGeady.

In recent years, as tensions between the Polo Club and the
Ramapough escalated, Polo Club homeowners have put Mahwah
under tremendous pressure to issue zoning code violations to
the Ramapo, and Mahwah has compliantly begun issuing, by
weekly mail, summonses to the Ramapough many of which are,
remarkably, written to penalize specifically First Amendment
uses, uSing language such as “Failure to Obtain Zoning Permit
for Use Religious” and “Failure to Obtain 4oning Permit for
Use ‘public assembly’”. Other summonses penalized the Prayer
Circle and Stone Altar as structures.

Mahwah and the Polo Club are in effect working together as
co-plaintiffs to shut down almost any use by the Ramapough of
their property at 95 Halifax. Both Mahwah officials and Polo
Club members have publicly stated in the past that no more
than three, or five Ramapough, should be able to assemble on
their own property without Mahwah permission.

Res judicata is specifically listed as an affirmative defense

pursuant to Fed. R. Civ. P. 8(c). It follows that, in the context

23
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 32 of 55 PagelD: 2782

of a proceeding in Federal Court, the assertion that an action is
barred by the Entire Controversy Doctrine is also an affirmative
defense pursuant to that Rule, included along with res judicata.
At the least, the Doctrine constitutes “any other matter
constituting an avoidance or affirmative defense” under Rule 8C.
Rycoline Products, Inc. v. CW Unlimited, 109 F. 3d 883, 886 (1997).
Such an affirmative defense could properly be the grounds for a
motion to dismiss for failure to state a claim upon which relief
can be granted pursuant to Fed. R. Civ. P. 12(b) (6). Id. at 886.
However, because this Court may not believe that the entire
controversy bar is apparent on the face of the Amended Complaint,
the motion has been pled as one for summary judgment.

A Federal Court is bound by New Jersey’s Entire Controversy
Doctrine, an aspect of the substantive law of New Jersey, by virtue
of the Full Faith and Credit Act, 28 U.S.C. §1738 (1994). Peduto
v. City of North Wildwood, 878 F.2d 725, 728 (3d Cir. 1989). That

Act provides in part that the “judicial proceedings of any court

of any ... state ... shall have the same full faith and credit in
every court within the United States ... as they have by law or
usage in the courts of such state ... from which they are taken.”

28 U.S.C. §1738. In other words, “a federal court must give the
Same preclusive effect to a state court judgment as another court
of that state would give.” Peduto, 878 F.2d at 728. This

requirement may be avoided only if “application of the state

24
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 33 of 55 PagelD: 2783

preclusion law would violate due process”. Kremer v. Chemical

 

Const. Corp., 456 U.S. 461, 482 (1982).

Federal courts must apply the Doctrine of Res Judicata to
Civil actions brought under Section 1983 and in this context must
give to a state court judgment the same preclusive effect as would
be given that judgment under the law of the state in which the
judgment was rendered. Migra v. Warren City School District Bd.
of Ed., 465 U.S. 75, 81 (1984). The principles of res judicata
are reinforced in New Jersey by the Entire Controversy Doctrine
which requires that all issues of a single dispute between the
parties must be complete determined in one action. Culver v.
Insurance Company of N. Am., 115 N.J. 451 (1989). Under New Jersey
law, res judicata or claim preclusion applies when (1) the judgment
in the first action is valid, final and on the merits; (2) there
is identity of the parties, or the parties in the second action
are in privity with those in the first action; and (3) the claim
in the later action grows out of the same transaction or occurrence

as the claim in the first action. Watkins v. Resorts International

 

Hotel & Casino, Inc., 124 N.J. 398 (1991).

 

In the present matter, the plaintiffs reached a settlement
agreement with Mahwah that was final, valid and on the merits. In
the Association’s action, a bench trial was held and a no-cause
verdict rendered that was valid, final and on the merits. There

is no dispute that the identity of the parties and the claims in

25
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 34 of 55 PagelD: 2784

the state court actions are identical to this Federal action and
arose out of the same transaction or occurrence. Thus, the Entire
Controversy Doctrine bars the plaintiffs’ civil conspiracy claim
against the Association and should be dismissed.
The New Jersey Supreme Court has directed courts to consider:
L. Whether the acts complained of and the demand for

relief are the same (that is, whether the wrong for
which redress is sought is the same in both

actions).
2. Whether the theory of recovery is the same.
36 Whether the witnesses and documents necessary at

trial are the same, and

4, Whether the material facts alleged are the same.

Culver v. Insurance Company of N. Am., 115 N.J. 451, 463
(1989)

It is evident that RMI had the opportunity and obligation to
raise its civil conspiracy claim in the state court actions, that
were consolidated without objection by RMI, as it repeatedly
alleged that Mahwah and the Association were coordinating in their
attacks against RMI. New Jersey’s Superior Court had jurisdiction
to hear the civil conspiracy claims that are now being alleged and

therefore these claims are barred.

26
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 35 of 55 PagelD: 2785

POINT II

THIS COURT SHOULD DISMISS THE AMENDED COMPLAINT BECAUSE IT
FAILS TO PLEAD FACTS SUFFICIENT TO MAKE OUT A 42 U.S.C.
§1985 (3) CLAIM

In its Amended Complaint, the plaintiffs limit one count
against the Association, a conspiracy claim under 42 U.S.C.
$1985(3). The grounds for its §1985(3) claim are the filing of
police reports; discussions with elected officials about matters
of public concern; participation at Town Council meetings; and the
publishing of an op-ed. The plaintiffs seek to hold the
Association civilly liable for engaging in protected speech and
petitioning activities. This conduct is protected by the First
Amendment and the Amended Complaint should be dismissed.

Seeking enforcement of facially neutral and generally
applicable zoning laws does not constitute a conspiracy to violate
civil rights. The Amended Complaint, therefore, cannot survive
Fed. R. Civ. P. 12(b) (6) scrutiny because it does not plead
sufficient facts to state a claim under 42 U.S.c. $1985(3). As
such, the Amended Complaint should be dismissed.

To state a claim for conspiracy under 42 U.S.C. § 1985(3), a
plaintiff must show (1) a conspiracy; (2) for the purpose of
depriving, either directly or indirectly, any person or class of
persons of the equal protection of the laws, or of equal privileges
and immunities under the laws; and (3) an act in furtherance of

the conspiracy; (4) whereby a person is either injured in his

27
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 36 of 55 PagelD: 2786

person or property or deprived of any right of privilege of
citizenship. United Broth. of Carpenters and Joiners of America,
Local 610, AFL-CIO v. Scott, 463 U.S. 825, 828-29 (1983). See
D‘Antonio v. Borough of Allendale, 2017 WL 701384, at *7, *11
(D.N.J. Feb. 21, 2017). The Amended Complaint fails to satisfy
this standard.

A. THE AMENDED COMPLAINT CONTAINS NO COLORABLE ALLEGATION THAT

MAHWAH’S ZONING ORDINANCE OR ANY OTHER LAWS HAVE BEEN APPLIED
“UNEQUALLY”

The Amended Complaint alleges, without factual support, that
the Association conspired with Mahwah’s government to treat the
plaintiffs unequally. Plaintiffs cite efforts by the defendants
to enforce Mahwah’s facially neutral and generally applicable
Zoning Ordinances. While RMI was issued many summonses, that is
only because they are the most frequent offenders. Simply
enforcing facially neutral and generally applicable laws against
a group claiming religious affiliation, without more, does not
give rise to a § 1985(3) claim. See Suber v. Guinta, 902 F.Supp.2d
991 (E.D. Pa. 2012) (holding that the mere enforcement of criminal
laws against patrons of a town’s only bar serving the black
community did not constitute a per se violation). There, the
Plaintiff, who owned a bar catering to Pittsburg’s black community,
brought an action claiming that they were being targeted by law
enforcement and, as a result, being treated differently than bars

in the white community.

28
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 37 of 55 PagelD: 2787

[The complaint alleged] that other “white” bars in Coatesville
are treated differently. Specifically, the [plaintiffs] aver
that [the plaintiffs’ bar] is the only black bar in Coatesville.
They further aver that the “Polish Club” located across the
street from [the black owned bar] is not “harassed or bullied”,
or issued citations on a regular basis, as [the black owned bar]
and the [plaintiffs] allegedly are. [Id. at 601.]

That is to say, to sustain a §1985(3) claim, it is not sufficient
that a plaintiff is being treated differently — it must be that a
Similarly situated plaintiff is being treated differently. That
is the crux of inequality for purposes of constitutional claims.
Plaintiffs’ neighbors are not acting in wanton disregard for
Mahwah’s laws. They use their properties as permitted uses under
the Zoning Ordinance (single-family residences) and have all
necessary permits for their homes. There is simply no allegation
the Association’s residents are not in compliance with Mahwah’s
zoning ordinances and other laws.

The sole allegations that compare plaintiffs’ violations to
those by other residents come in paragraph 68 of the Amended
Complaint. This unconvincing attempt avers that Association's
residents have similarly violated Mahwah’s Zoning Ordinance by
pointing to instances where the single-family homes put up a “brass
horse, menorahs, Christmas trees, and wreaths, and have hosted
large events with as many as twenty-five cars parked on the road.”

EFC 107 @ @ 68. This misapprehends Mahwah’s Zoning Ordinance and

ao
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 38 of 55 PagelD: 2788

land-use procedures, as well as showing a fundamental
misunderstanding of the basic issues that underline this dispute.

First, the Association is unsure what brass horse, menorahs,
Christmas trees or wreaths is being referred to. There are no
details of who, what, when and where. But there is an allegation
that these would constitute “structures” as the term is defined
under Mahwah’s Ordinance or the Municipal Land Use Law. Second,
there is no allegation that they were erected without permits.
Third, there is no allegation regarding the impropriety of the
“large events with as many as twenty-five cars parked on the road.”
Id. While there are insufficient facts to determine what, if any,
“event” the Amended Complaint contemplates (as it is not
specified), plaintiffs do not even allege that any aspect of those
events was unlawful or unpermitted.

Plaintiffs are not comparing apples and apples, as an equal-
protection claim requires. Again, this highlights the fact that
Plaintiffs’ crucially misunderstand land-use substantive and
procedural law. First, it is axiomatic that a religious group
“has no constitutional right to be free from reasonable zoning
regulations nor does [it] have a constitutional right to build its

house of worship wherever it pleases.” Alger Bible Baptist Church

 

v. Tp. of Moffatt, 2014 WL 462354, at *6 (E.D. Mich. Feb. 5, 2014).

30
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 39 of 55 PagelD: 2789

B.THE AMENDED COMPLAINT ALLEGES NO FACTS CONCERNING A
“CONSPIRACY”—I.E., AN AGREEMENT TO COMMIT SOME FUTURE UNLAWFUL
ACT—BETWEEN THE ASSOCIATION AND MAHWAH

Nowhere does the Amended Complaint allege the essential elements
of a conspiracy. The Seventh Circuit’s discussion in Redwood v.

Dobson, 476 F.3d 462 (7th Cir. 2007), (Easterbrook, J.) is helpful:

But where's the conspiracy? Plaintiffs treat all contact between
prosecutors and complaining witnesses as “conspiracy.” The
minimum ingredient of a conspiracy, however, is an agreement to
commit some future unlawful act in pursuit of a joint objective.
The record in this case would not permit reasonable jurerns to
conclude that [a private citizen] and [a prosecutor] had a joint
objective, let alone that they agreed to pursue it through
unlawful acts. [The private citizen] complained to the
prosecutor, seeking an end to what he deemed racist harassment;
[the prosecutor] acted as she conceived the public interest to
require. [The prosecutor] had no reason to do any favors for
[the private citizen] and received nothing (except this lawsuit)
in return for her official actions. No prosecutor handles a case
in an isolation tank. Discussions with victims, witnesses, and
police are common. If these ordinary acts amount to “conspiracy”
to violate the Constitution, then immunities will be worthless
and both witnesses and prosecutors would be induced to remain

 

passive rather than enforce the criminal law vigorously. id.
at 466-67.

Just using the word “conspiracy” in a complaint is

insufficient. The pleadings must allege supporting facts that

would tend to show an unlawful agreement. Suber, 902 F.Supp.2d at
608. The Amended Complaint contains no such allegations. Li
appears that plaintiffs are claiming §1985(3) violations on the
basis of Association members reporting allegedly “inaccurate”
information to the Mahwah Police Department in connection with
criminal prosecutions brought against Perry and Smith. ECF 107 @

q73. Even if those (or other) statements were completely false,

31
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 40 of 55 PagelD: 2790

plaintiffs could not base their §1985(3) claims on this incident.
At least one court sitting in the Third Circuit has held that
“[t]he deliberate giving of false information by an individual to
a police officer to cause the arrest of another does not give rise
to a cause of action under [42 U.S.C. § 1985(3)].” Kahermanes v.
Marchese, 361 F. Supp. 168, 171 (E.D. Pa. 1973).

Further, the Amended Complaint is deficient because it
attributes neither the alleged bad acts nor animus to the
Association. “The language requiring intent to deprive of equal
protection, or equal privileges and immunities, means that there
must be some racial, or perhaps otherwise class-based, invidiously
discriminatory animus behind the conspirators' action.” Kush v.
Rutledge, 460 U.S. 719, 726 (1983). “Mere conclusory allegations
of deprivations of constitutional rights are insufficient to state
a § 1985(3) claim.” D.R. v. Middle Bucks Area Vocational Tech.
Sch., 972 F.2d 1364, 1377 (3d Cir.1992). The Amended Complaint
contains no allegations tying the Association to the complained-
of conduct.

The Amended Complaint contains no allegations that the
Association acted with animus. Paragraph 74 contains threadbare
allegations about racial epithets. It does not detail who is
alleged to have made the statements, when (with any specificity)
the alleged statements were made or provide any other facts that

would support the claim that these statements were being made on

32
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 41 of 55 PagelD: 2791

behalf of or at the behest of the Association. The court can take
note that the Association is a nonprofit homeowners association
organized and operating under the laws of the State of New Jersey.
It acts through its board of trustees and authorized agents. See
e.g., N.J.S.A. 15A:6-1. And while the Association does not concede
that the statements set forth in Paragraph 74 were ever made, and
certainly would not condone them, even if they were it is of no
moment. The Association cannot be held liable for the unauthorized
conduct of its members (even assuming a member made such comments)
or the public at large.

As for Paragraph 73, the filing of criminal complaints against
three RMI members: Harold Molt, Jr.; Dwaine Perry; and Steven Smith
were made by one of the Association’s Board of Trustees. Those
complaints arose out of the events that occurred in May 2017.
Reporting criminal activity to law enforcement does not constitute

a “conspiracy” under § 1985(3). See Anton v. Getty, 78 F.3d 393,

 

369 n.5 (8th Cir. 1995); see also Sand v. Steele, 218 F.Supp.2d

 

788, 790 (E.D. Va. 2002) (finding that the officers “were merely
living up to their duty as correctional officers to report a
violation of prison policy by an inmate. ...”).

As the Tenth Circuit has noted, the prosecution of person for
offending against other townspeople by maintaining cattle in town
without a permit in violation of nuisance ordinance does not

constitute a civil rights violation even if it is malicious.

33
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 42 of 55 PagelD: 2792

Martin v. King, 417 F.2d 458 (10th Cir. 1969). In any event, the
Association’s efforts to report these crimes to the Mahwah police
department do not amount to an effort to unequally apply laws. No
other individuals, be it members of RMI or not, engaged in conduct
Similar to Perry who is RMI’s Chief, Smith who is an attorney and

RMI in-house advisor and Holt who is an RMI member.

34
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 43 of 55 PagelD: 2793

POINT III

PLAINTIFFS’ CLAIMS AGAINST THE ASSOCIATION ARE BARRED UNDER THE
FIRST AMENDMENT’S FREE SPEECH AND PETITION CLAUSES

Plaintiffs’ claims against the Association are barred under
the First Amendment. Private actors like the Association cannot
face civil liability under 42 U.S.C. §1985(3) for engaging in

protected speech or petitioning activities. See e.g., Jian Zhang

 

v. Biadu.com Inc., 10 F.Supp.3d 433, 436-44 (S.D.N.Y. 2014), citing
Snyder v. Phelps, 562 U.S. 443, 451 (2011) (holding that the First
Amendment is a defense to tort suits). The Association and its
residents also have First Amendment rights. Plaintiffs’ statutory
claims, whether under RLUIPA or 42 U.S.C. §§1983 or 1985(3), are
subordinate to those constitutional rights. U.S. Const. Art. IV,
§ 2 (“The Constitution . . . shall be the supreme law of the
land.”). As such, the Association cannot face statutory civil
liability for exercising those rights.

The First Amendment protects both free expression and
guarantees the right to petition the government. U.S. Const.
Amend. I (“Congress shall make no law . . . abridging the freedom
of speech . . . or the right of the people . . . to petition the
Government for a redress of grievances.”). As such, protected
conduct, for instance, petitioning elected officials to enforce
local laws or publishing an op-ed, cannot form the basis of a tort

claim like the one brought here under 42 U.S.C. §1985(3). Doing

35
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 44 of 55 PagelD: 2794

so would violate the Constitutional rights of the Association and
its members. The Amended Complaint seeks to hold the Association
liable under a “conspiracy” theory. See 42 U.S.C. 1985(3); see
also, ECF 107 @ @{ 107-112. The Amended Complaint contains
allegations involving Association members and/or agents that
amount to protected speech or petitioning. As discussed above,
the allegations conspicuously omit any claim that those acts were
carried out at the direction of or on behalf of the Association.
Even if this Court accepts the allegations at face value, although
the Association denies many, if not all, of the accusations leveled
against it, plaintiffs cannot prevail in its Amended Complaint
because it seeks to hold the Association liable for engaging in
protected speech and petitioning activities that are immunized
under the First Amendment’s Free Speech and Petition clauses,
respectively.

Plaintiffs’ allegations, which include publishing op-eds on
matters of public concern; discussing public policy and the
enforcement of local laws with democratically elected
representatives; and reporting crimes and zoning violations to
local law enforcement, violations that were tried and violations
for which plaintiff RMI has, upon due process, been adjudged guilty
103 times by one Judge, and upheld after a trial de novo on the
record of a second Judge (as to 10? of the 103 violations). Not

only are these activities constitutionally protected, they are the

36
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 45 of 55 PagelD: 2795

badges of the advanced citizenry that our democracy demands.
Imposing civil liability for this laudable civic participation

would create a devastating chilling effect.

A. PLAINTIFFS’ CLAIMS ARE BARRED UNDER THE FREE SPEECH
CLAUSE

Political speech is at the First Amendment’s core. The
protection guaranteed under the Free Speech Clause is at its
“zenith” where the speech concerns matters of public concern. See,
e.g., Meyer v. Grant, 486 U.S. 414, 425 (1988). “[S]peech on
public issues occupies the highest rung of the hierarchy of First
Amendment values and is entitled to special protection.” Snyder,
962 U.S. at 452 (internal citations omitted). Speech loses
constitutional protections only when it falls into “historic and
traditional categories long familiar to the bar.” U.S. v. Stevens,
959 U.S. 460, 470 (2010). These categories include incitement,
obscenity, defamation, or speech integral to criminal conduct.
See U.S. v. Alvarez, 567 U.S. 709, 718-19 (2012) (collecting
cases).

Plaintiffs seek to impose civil liability against the
Association on the basis of its members’ protected speech.
Plaintiffs complain that, as opposed to the Association, allegedly
publicly expressed their wish to drive RMI off of the Property.
ECF 107 @ (70. The use of the RMI Property has become an issue of

great public concern. Association members are entitled to hold

37
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 46 of 55 PagelD: 2796

and express these opinions. The Association wants the zoning
ordinances complied with, or RMI to obtain the use variance and
site plan approval.

Plaintiffs next seek to hold the Association liable because
some of its members are alleged to have “publicly demand[ed] that
[Mahwah] impose fines and jail time on [RMI] members.” ECF 107 @
q76. Again, while not attributed to the Association, even if these
comments were made by individual Association members, they regard
matters of public concern and are protected speech. Debate on

matters of public concern “should be uninhibited, robust, and wide-

 

open. . . .” New York Times Co. v. Sullivan, 376 U.S. 254, 270
(1964). The enforcement of criminal and other laws are matters of
public concern. The Amended Complaint sets forth no basis to

exempt this speech from constitutional protection.

Finally, Plaintiffs accuse Association members, without
identifying the speakers or even noting the dates on which the
alleged statements were made, of making xenophobic and racist
remarks. ECF 107 @ 974. There is absolutely no evidence to
support these allegations and the Association vehemently denies
any involvement in such comments. But even if they were made,
those comments are not, and cannot be, attributed to the
Association. There is no allegation that the Association
authorized such comments. The Association believes that RMI’s

marrative is intended to escalate hostility towards the

38
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 47 of 55 PagelD: 2797

Association and engender sympathy towards the plaintiffs. These
unverified allegations without any factual support have appeared
in every tribunal — some unidentified person said something against
an RMI member. While it sensationalizes the case and has been a
common tactic employed by plaintiffs in every proceeding, there is
simply no factual basis. But even reading the Amended Complaint
in a light most favorable to the Plaintiff and even inferring some

type of attribution to the Association, the alleged comments —

however xenophobic or racially charged -— would constitute
protected speech. See Matal v. Tam, 582 U.S. , 137 S.Ct. 1744

(2017); Snyder v. Phelps, 562 U.S. 443 (2011); R.A.V. v. City of

 

St. Paul, 505 U.S. 377 (1992).

B. PLAINTIFFS’ CLAIMS ARE BARRED UNDER THE PETITION
CLAUSE

The First Amendment also immunizes private actors from civil
liability arising out of protected petitioning activities. See
Eastern R.R. Conference v. Noerr Motor Freight, Inc., 365 U.S.
127, 135 (1961); see also United Mine Workers v. Pennington, 381
U.S. 657, 670 (1965). The Noerr-Pennington doctrine emerged in

the antitrust context but has since been applied as a defense in

civil litigation generally. See Herr v. Pequea Tp., 274 F.3d 109,

 

115 (3d Cir. 2001), abrogated on other grounds by United Artists
Theatre Circuit, Ine. v. Tp. of Warrington, PA, 316 F.3d 392 (3d
Cir. 2003). The Third Circuit has confirmed that the Petition

Clause provides a defense to conspiracy claims brought under 42

39
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 48 of 55 PagelD: 2798

U.S.C. §1985(3). See Mariana v. Fisher, 338 F.3d 189, 199-200 (3d

 

Cir. 2003) (citing Manistee Town Center v. City of Glendale, 227
F.3d 1090 (9th Cir. 2000) and Miracle Mile Assocs. v. City of
Rochester, 617 F.2d 18 (2d Cir. 1980)).

Further, there is agreement amongst the Circuits that Noerr-
Pennington immunity protects objectors in the zoning context. See
Gorman Towers, Inc. v. Bogoslavsky, 626 F.2d 607, 615 (8th Cir.
1980) (immunizing conduct under Noerr-Pennington that included
“demanding a zoning amendment and participating in the spread of

false derogatory rumors about [a developer’s] proposed housing

project”); see also White v. Lee, 227 F.3d 1214, 1227 (9th Cir.

 

2000) (“[t]he First Amendment guarantees the right ‘to petition
the Government for a redress of grievances.’ The plaintiffs
exercised this right by attending and speaking out at Zoning
Adjustment Board hearings... .”)

In this case, the Association stands accused of instituting
“numerous unfounded lawsuits against [the RMI] in Bergen County
Superior Court.” ECF 107 @ 82. First, the Association has only
instituted one lawsuit in the Bergen County Superior Court. But
in any event, that sole lawsuit was not “unfounded.” As the record
makes clear, RMI is and has been in violation of Mahwah’s zoning
ordinances along with a slew of other laws. RMI has been found
guilty of 103 zoning violations (102 of which were upheld on appeal

in a trial de novo).

40
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 49 of 55 PagelD: 2799

Acknowledging that the Association failed to prove a prima
facia case in its state court action, it would still be protected
under Noerr-Pennington. In order to fall within the “sham
litigation” exception to Noerr-Pennington, in the context of a
sole lawsuit, that suit must be “objectively baseless in the sense
that no reasonable litigant could realistically expect success on
the merits.” Professional Real Estate Investors, Inc. v. Columbia

Pictures Industries, Inc., 508 U.S. 49, 60 (1993) (“PREI”%).1! Given

 

that RMI have already been found guilty of violating Mahwah’s
zoning and municipal ordinances on first 103 counts (102 of which
were upheld on appeal), the Association reasonably expected
success on the merits.

The Amended Complaint also bases its conspiracy claim on
allegations that the Mayor and certain Council members visited and
conferred with Association residents regarding RMI’s use of the
RMI Property (ECF 107 @ 71]; that the Association hired a PR
firm to publish a letter to the editor opposing the RMI’s use of
the Property [ECF 107 @ 72]; and that some unidentified

Association resident (with no allegation that the Association

 

lWhen a case involves a “whole series of lawsuits or other legal action,”
courts apply the more deferential standard announced in California Motor
Transport Co. v. Trucking Unlimited, 404 U.S. 508 (1972). See e.g.,
Inserra Supermarkets, Inc. v. Stop & Shop Supermarket Co., LLC, 240
F.Supp.3d 299, 307 (D.N.J. 2017). Under that standard, courts conduct
a “holistic review” that includes win-loss percentages. Id. at 307-08.
The convictions on 103 counts tips this balancing decidedly against
Plaintiffs.

 

4l
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 50 of 55 PagelD: 2800

Board of Trustees authorized such conduct), made shotements at a
township council public meeting regarding the need to enforce local
laws against Plaintiffs [ECF 107 @ 780]. Such statements,
particularly in the context of a Township Council meeting,
constitute core petitioning conduct protected under the First
Amendment, the likes of which cannot be reached on a 1985(3)
conspiracy claim. See Affordable Housing Dev. Corp. v. City of
Fresno, 433 F.3d 1182, (9th Cir. 2006) (immunizing the circulating
of flyers, organizing of meetings, commentating to elected
officials, and other related activity taken in opposition to the
development of low-income housing) .

Plaintiffs also base their §1985(3) claim on allegations that
the Association made criminal complaints to the Mahwah police
department and that an Association member filed a police report
(but declined to file official charges) for stolen electricity.
ECF 107 @ 973, 77. The filing of criminal complaints constitutes

protected petitioning. See Kahermanes v. Marchese, 361 F. Supp.

 

168, 171 (E.D. Pa. 1973) (holding that the reporting of knowingly
false information to law enforcement could not support a conspiracy
claim under 42 U.S.C. § 1985(3)). Further, the Circuit Courts are
in agreement that merely informing a governmental official that a
law has been violated does not violate any constitutional rights.
see, €.g., Scotto v. Almenas, 143 F.3d 105, 111-13 (2d Cir. 1998);

Anton v. Getty, 78 F.3d 393, 396 n.5 (8th Cir. L395).

42
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 51 of 55 PagelD: 2801

The Third Circuit’s decision in Brownsville Golden Age

 

Nursing Home, Inc. v. Wells, 839 F.2d 155 (3d Cir. 1988), which
concerns similar facts, is instructive. In Brownsville, the
defendants were accused of conspiring to persuade public officials
to decertify the plaintiff’s nursing home, which was alleged to
have violated a slew of federal and state regulations. Id. at
157-58. The defendants allegedly reported violations to relevant
government actors and even instituted a PR campaign that culminated
in the airing of a CBS television program critical of the subject
nursing home. Id. The Third Circuit held that in a §1985(3) civil
conspiracy suit, private citizens who were dismayed at the
conditions of a nursing home were immune from damages arising out
of attempts to persuade public officials to decertify the nursing
home. Id. at 160 (emphasis supplied) (collecting cases concerning
private conduct directed at influencing government action).
Similarly, the Ninth Circuit has squarely held that the
Petition Clause immunizes a homeowners’ association's active
opposition to a church’s zoning application. In Christian Gospel
Church, Inc. v. City & County of San Francisco, 896 F.2d 1221 (9th
Cir. 1990), superseded on other grounds by, Arizona Dream Act

Coalition v. Brewer, 818 F.3d 901 (9th Cir. 2016), the Christian

 

Gospel Church applied for a conditional use authorization to
establish a church on a lot zoned for Single-family residences.

Id. at 1222-23. The association engaged in various petitioning

43
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 52 of 55 PagelD: 2802

activities and published a “letter to the editor.” Id. at 1226.
The Ninth Circuit confirmed that the association’s activities were
fully protected by the First Amendment. Id. The association
members “were doing what citizens should be encouraged to do,
taking an active role in the decisions of government.” Id. at
L226 .

Finally, plaintiffs make much of the Association’s alleged
intent, making repeated accusations of religious animus. While
the Amended Complaint contains zero allegations that would support
attributing this conduct to the Association, animus has no bearing
on the Noerr-Pennington calculus. When confronted with this very
issue — that is, whether a petitioner’s intent would void a Noerr-
Pennington defense — the Supreme Court “answer[ed] this question
in the negative and [held] that an objectively reasonable effort”
to petition the government, even when motivated by animus, is

entitled to Petition Clause immunity. PREI, 508 U.S. at 57.

44
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 53 of 55 PagelD: 2803

POINT IV

RLN IS NOT ENTITLED TO SUE IN FEDERAL COURT BECAUSE ITS
SOVEREIGNTY HAS NOT BEEN RECOGNIZED BY THE PRESIDENT

In order to sue in Federal Court, a sovereign entity must be
recognized by the Executive Branch of the Federal Government. RLN
claims that it is a “state-recognized sovereign entity.” While it
is unclear what this phrase means, RLN’s sovereignty has not been
recognized by the Executive Branch so it cannot sue in Federal
Court.

A. SOVEREIGNS UNRECOGNIZED BY THE EXECUTIVE BRANCH MAY NOT SUE
IN FEDERAL COURT

The Executive Branch alone is vested with the authority to
recognize sovereign governments; recognition is a power

exclusively held by the Executive. Zivotofsky ex rel. Zivotofsky

 

v. Kerry, 576 U.S. , 135 S.Ct. 2076, 2089 (2015) (“[T]he Court
has long considered recognition to be the exclusive prerogative of
the Executive.”). The Executive also determines an individual’s
status as a representative of a sovereign government. Baker v.

Carr, 369 U.S. 186 (1962); see also, Ex Parte Hitz, 111 U.S. 766

 

(1884) (reserving to the Executive the discretion to determine
whether and when an individual represented the Swiss government) .
It is obvious that the recognition or non-recognition of a
government is a political question reserved for the Executive.

See The Maret, 145 F.2d 431, 440 (3d Cir. 1944).

45
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 54 of 55 PagelD: 2804

The judiciary should not override this determination.
Federal Courts have long understood that only governments
recognized by the Executive Branch of the United States are

entitled to access to U.S. courts. Pfizer, Inc. v. Government of

 

India, 434 U.S. 308, 319-20 (1978). Allowing an unrecognized
government to sue in federal court would overrule the Executive’s

decision to withhold recognition, amounting to an unconstitutional

usurpation of the Executive’s Article II authority. See Federal
Republic of Germany v. Elicofon, 358 F. Supp. at 750 (“A decision

 

by this court permitting the [unrecognized government] to bring
such a suit would . . . acknowledge[] the right of that government
to represent the people of East Germany in international affairs.
A determination of that kind would be inconsistent with the
presidential denial of recognition . . . and thus be an
unconstitutional encroachment upon the power of the President.”).
Simply put, unrecognized “sovereigns” like the RLN are not entitled

to bring suit in federal courts.

B. THE BUREAU OF INDIAN AFFAIRS DOES NOT RECOGNIZE RLN AS A
SOVEREIGNTY.

In the Complaint, RLN purports to be a sovereign. However,
RLN is not an Indian tribe to be afforded tribal status in this
Court and is not a recognized Indian tribe under 25 U.S.C. § 479.
The Department of the Interior Bureau of Indian Affairs most

recently published its list of recognized tribal entities in

46
Case 2:18-cv-09228-CCC-JBC Document 114-1 Filed 11/14/19 Page 55 of 55 PagelD: 2805

January 2019. The list identifies 567 tribes. See 84 Fed. Reg.
1200-1205 (Feb. 1, 2019. RLN is not among them. For Indian
tribes, federal recognition establishes the government-to-
government relationship with the United States, and as a result,
vests those tribes with the authority to sue in federal court.
see Kahawaiolaa v. Norton, 386 F.3d 1271, 1273-74 (9th Cir. 2004).

The Federal Government does not recognize RLN as an Indian
tribe.

CONCLUSION

Plaintiff’s Amended Complaint should be dismissed based on
the Entire Controversy Doctrine and/or res judicate, because it
fails to make out a claim against the Association, and because the
complained-of conduct is protected under the Free Speech and

Petition Clauses of the First Amendment.

Qt Sh

JOHIY F. GAFFNEY, ESO.
Dated: November 14, 2019

47
